ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing certain claims of an application for patent covering capillary tubing, apparatus for making it, and the process. This tubing is used in fluid operated measuring instruments instaEed in automobEes and airplanes, and is said to eliminate, to a marked degree; the inaccuracies and inefficiencies hitherto common to such measuring instruments.
The Examiner, in a carefuEy prepared opinion, rejected the claims involved, because, in his view, the construction therein disclosed differed in degree only from the prior art. The Board of Examiners in Chief, on appeal, again considered the contentions of apphcant and found against him, as did the Commissioner. Giving due consideration to the oral argument and brief on behalf of applicant, we are not convinced that the conclusion of the Patent Office is wrong. This is a highly technical subject-matter, with which the experts of the Patent Office are more familiar .than we, and there is no such clear showing of error as would be required to warrant us in disturbing their finding. The decision therefore is affirmed.
Affirmed.